Title: To George Washington from William Bradford, 16 February 1795
From: Bradford, William
To: Washington, George


        
          Philada Feb. 16. 1795.
        
        The Attorney General has the honor of submitting to the president of the United States his opinion on the petition of George Hoffner and others, prisoners now confined in the gaol of Washington County in Maryland.
        The Attorney General is of opinion that the acquital therein stated cannot be legally pleaded in bar of an indictment for

Treason against the United States; the state Courts not having competent Jurisdiction to sustain a prosecution for crimes against the United States. But if it clearly appeared that the very same facts were in issue in the state Court, on which the charge of Treason against the United States is founded, and that the petitioners were acquitted on the ground that the facts charged were not true, the Attorney General conceives it would, except in very special cases, be unreasonable & harsh to subject them to a second trial. But this does not appear, & he thinks it may be proper to obtain from the Attorney of the District of Maryland a particular statement of the circumstances of the case.
        In the mean time he submits to the President’s consideration, whether it will not be advisable to abandon all prosecution against them on the part of the United States, provided an arrangement can be made with the proper officers of the state, for prosecuting them effectually on the indictments for misdemeanors which have been found and are now depending against them. All which is respectfully submitted
        
          Wm Bradford
        
      